Mr. Justice Compton delivered the opinion of the Court. This was a bill in chancery, exhibited by William Crabtree, against Brittin & Andrews, to restrain them from further proceedings upon a judgment, recovered in an action at law, to which Crabtree made no defence, preferring to contest his liability in equity. The bill charges that the judgment was recovered on a writing obligatory for the sum of $691 41, to which the signature of Crabtree was fraudulently obtained, under the following cir cumstances: The writing obligatory was drawn to cover what was stated by Brittin & Andrews, to be the indebtedness to them of one James jD. Cobb, with whose daughter Crabtree had previously intermarried. The writing obligatory, which was drawn as a joint and several one, was brought to Crabtree by Brittin & Andrews, who represented that they had loaned Cobb money, and sold him goods, wares and merchandize, to the amount therein specified; and that Cobb being desirous to close his business, and adjust his indebtedness, with the view of leaving the State, had requested them to call upon Crabtree and ask him to sign the writing obligatory, as the security of Cobb. Crabtree not suspecting a design to defraud him, and confiding in the representations of Brittin & Andrews, was thereby induced to execute the writing obligatory, without having a previous interview with Cobb on the subject. Upon seeing Cobb, however, shortly afterwards, he learned, for the first time, that the representations made by Brittin & Andrews were false and fraudulent; and that, at the time his signature was procured to the writing obligatory, the indebtedness of Cobb to Brittin & Andrews had been paid by his transferring to them certain promissory notes which they had accepted in payment. Upon proceedings regularly had, the cause was heard, and the Court decreed that Brittin & Andrews be perpetually enjoined from further proceedings upon their judgment, and they appealed. The first question of law presented, is as to the jurisdiction of the Court; and that has been well settled. Fraud is one of the acknowledged subjects of concurrent jurisdiction, and vitiates all contracts which are tainted with it, both in law and equity. And although the appellee could have established, in the action at law, that his signature to the writing obligatory was obtained by fraud, and have thus defeated the action, yet it was competent for him, at his election, to suffer judgment to go against him, and apply to a court of equity for relief. See Hempstead & Conway vs. Watkins admr., etc., 1 Eng. 317, and other decisions of this Court. So far as regards the merits of the controversy, upon the facts, it may be remarked that the charge in the bill, that the appellants represented to the appellee, that Cobb had requested them to ask the appellee to become his security in the writing obligatory, is not made out by the proof. If, however, the appellants received the promissory notes in payment of the indebtedness of Cobb, and afterwards by deceiving the appellee as to such payment, procured his signature to the writing obligatory for the same indebtedness, it -was a fraud. In view of all the evidence adduced, this proposition, or ground of relief, is established, if it shall satisfactorily appear that the appellants received the said promissory notes in- absolute payment of Cobb’s debt, and not, as is alleged in the answer, for collection merely, with the understanding that if collected, the proceeds should be so applied. Upon this question of fact the bill and answer are in positive conflict. The testimony of James D. Cobb is directly in point, and fully sustains the bill. Bearing in mind ¿the rule of evidence that the answer must pre ■ vail unless overturned by the -‘testimony of two witnesses, or of one witness with strong corroborating, circumstances, we need refer to but one transaction, which bears upon the question at issue, and sufficiently corroborates the witness Cobb, and that is this: it is shown by the testimony that the appellants advanced Cobb the sum of $75 to enable him to remove to the City of Washington, for the payment of which the appellee was to become responsible — Cobb being insolvent. This item of $75 was embraced in the joint writing obligatory for $691 41, to wdiich the appellee’s signature was obtained, and when Cobb shortly afterwards refused to execute it on his part, alleging that his indebtedness to the appellants had been paid, and that he owed them nothing, they took the obligation of Cobb, with the appellee as his surety, for the same item of $75 alone. Why was this? It could not have been for the better security of the sum advanced, because Cobb was acknowledged to be insolvent, and without credit — the appellee was solvent and already bound for the same item in the writing obligatory previously executed, if that instrument was valid. This is a circumstance from which it may be inferred that the version of the matter given by the witness is the correct one, and that the appellants themselves doubted the successful collection of the writing obligatory. But it is contended that Cobb is interested in the result of the suit, and therefore incompetent to testify. The ground of objection urged, is, that the appellee was bound as security, for the payment of Cobb’s account with the appellants, which was closed by the writing obligatory, out of the execution of which the present litigation arose. If the record showed this to be so, it would be necessary to discuss the question of competency in that view. Such, however, is not the state of case presented. There is no legitimate evidence in the record to this point, except what is contained in the deposition of the witness himself, who was interrogated by the counsel for the appellants, for the purpose of testing his competency; Mr. Greenlcaf, in his work on evidence, vol. 1, sec. 422, states the rule to be, that “ where the objection to the competency of the witness arises from his own examination, he may be further interrogated to facts tending to remove the objection, though the testimony might, on other grounds, be inadmissible. When the whole ground of objection comes from himself only, what he says must be taken together, as he says it. Thus, where his interest appears, from his own testimony, to arise from a written instrument, which is not produced, he may also testify to the contents of it; but if he produces the instrument, it must speak for itself. So, where the witness for a chartered company stated that he had been a member, he was permitted also to testify that he had subsequently been disfranchised. So, where a witness called by an administrator, testified that he was one of the heirs at law, he was also permitted to testify that he had released all his interest in the estate, etc. An application of this rule to the statements of the witness., in the case at bar, shows that the objection to his competency is unfounded. He states in substance, that at the commencement of his dealings with the appellants the appellee was bound by verbal promise for the payment of his account to a limited amount; but that afterwards this responsibility was put an end to and ceased, so that the appellee was not bound for any portion of the account closed up by the writing obligatory. Seeing no error in the record, the decree of the court below must be affirmed with costs. In this opinion the Chief Justice concurs.